                                                                                      AVI T. KAMIONSKI
                                                                                                     Partner
                                                                                   akamionski@nklawllp.com
                                                                                          T: (312) 612-1928
                                                                                          F: (952) 658-3011




                                                                                       September 8, 2020

     VIA ELECTRONIC FILING ON CM/ECF

     Magistrate Judge Doborah L. Boardman
     Edward A. Garmatz Courthouse
     101 W. Lombard St., Chambers 3C
     Baltimore, MD 21201

              RE:    Estate of Malcom Bryant v. The Baltimore City Police Department, et al., 19-cv-
                     0384

     Dear Magistrate Boardman:

             Pursuant to your letter order of September 1, 2020, Defendant Ritz and Verger hereby
     submit their position on (1) The Questioning Sequence At Tyeisha Powell’s Deposition and (2)
     Plaintiff’s Requirement To Answer Defendants Contention Interrogatories1.

         I.      THE QUESTIONING SEQUENCE AT TYEISHA POWELL’S DEPOSITION

         It is widely accepted in federal court practice that the party who first serves a notice of
     deposition is entitled to examine the witness first. Lumpkin v. Kononov, 2013 WL 1343666, at *1
     (N.D. Ind. Apr. 3, 2013)(“it is understood that the party who notices a deposition will have
     priority in asking questions...”). Plaintiff takes no issue with the long-standing custom of “first in
     time – first in right”, and, in fact, embraces it, but claims he noticed the deposition first. Plaintiff
     is wrong. Here is the relevant timeline:

         •    September 17, 2019 – Defendants attempt to schedule an in-person meeting with
              Tyeisha Powell (Text Messages attached hereto as Ex. 1)
         •    September 19, 2019 – Ms. Powell emailed Defendants, “please do not show up at my
              home…do not send anymore detectives or representatives to my home…if this request is
              not honored, I will….have my Attorney involved.” (Ms. Powell’s Email attached hereto
              as Ex 2)
         •    October 15, 2019 – Candes Daniels, counsel for Ms. Powell, emailed Defendants, “I
              have been retained to represent Ms. Powell.…Please do not contact Ms. Powell from this


     1
       According to the Court’s letter order dated September 1, 2020, the parties were to include the issue of
     Plaintiff’s privilege assertions within their position statements. (Dkt. #97). However, the parties are
     continuing to confer regarding Plaintiff’s privilege log and have agreed to hold off on involving the Court
     at this time.


33 WEST MONROE STREET SUITE 1830 CHICAGO, IL 60603 WWW.NKLAWLLP.COM 1025 OLD COUNTRY ROAD SUITE 427 WESTBURY, NY 11590
                                   201 N. CHARLES STREET SUITE 1202 BALTIMORE, MD 21201
       point forward. Ms. Powell will be pursuing reimbursement of any legal fees incurred as a
       result of any depositions noted.” (Ms. Daniels’ Email attached hereto as Ex. 3)
   •   April 24, 2020 – Plaintiff emailed Defendants Plaintiff's First Set of Requests for
       Production of Documents to Defendants Ritz and Verger and asked “Please let us know if
       you agree to electronic service for future discovery in your response to this email.”
       (Plaintiff’s Email attached hereto as Ex. 4)
   •   April 26, 2020 – Defendants responded: “We have no objection and actually prefer
       electronic service only. We agree to electronic service in this case.” (Defendants’ Email
       attached hereto as Ex. 5)
   •   May 19, 2020 @ 2:10PM – Defendants noticed Ms. Powell’s deposition and emailed a
       copy of the email and subpoena served on Ms. Daniels. (Defendants’ Email attached
       hereto as Ex 6 and Deposition Subpoena attached hereto as Ex. 7)
   •   May 19, 2020 @ 10:36PM – Ms. Daniels emailed Defendants in response: “I will likely
       be away on military orders until mid September 2020. I do not have exact dates because
       of COVID. Can this be scheduled after September 15, 2020?”. (Ms. Daniels’ Email
       attached hereto as Ex. 8)
   •   May 20 and 28 2020 – Defendants emailed Ms. Daniels in an attempt to reschedule the
       deposition. (Defendants’ Emails attached hereto as Ex. 9)
   •   May 28, 2020 – Plaintiff, via a process server, personally served Ms. Powell with a
       deposition subpoena at her home. (Plaintiff’s Subpoena and Letter attached hereto as Ex.
       10)
   •   June 8 2020 – Ms. Daniels emailed Defendants asking to reschedule Ms. Powell’s
       Deposition to “late September or October.” (Ms. Daniels’ Email attached hereto as Ex.
       11)
   •   June 15, 2020 – Defendants emailed Plaintiff with proposed dates for Ms. Powell’s
       deposition in October. (Defendants’ Email attached hereto as Ex. 12)
   •   June 23, 2020 – Defendants email Ms. Daniels with the agreed upon date of October 14,
       2020. (Defendants’ Email attached hereto as Ex. 13) The same day, the parties filed a
       proposed agreed scheduling order to set this deposition date. (See Proposed Agreed
       Scheduling Order at Dkt 69).

   First, there is no dispute that Defendants served notice of Ms. Powell’s deposition first when
Defendants emailed the deposition subpoena to all counsel, including Ms. Daniels, counsel for
Ms. Powell, on May 19, 2020. (Ex. 6 & 7). Plaintiff did not serve his notice until May 28, 2020.
(Ex. 10). Since Defendants gave notice of their intent to take Ms. Powell’s deposition first,
Defendants have priority in taking the lead at her deposition.

   Second, Plaintiff’s attempt to define “notice” as personally serving Ms. Powell is silly and,
arguably, improper. Ms. Powell explicitly told Defendants “do not show up at my home…do not
send anymore detectives or representatives to my home.” (Ex. 2). Shortly thereafter, Candes
Daniels, counsel for Ms. Powell, emailed Defendants, “I have been retained to represent Ms.
Powell.…Please do not contact Ms. Powell from this point forward.” (Ex. 3). As per Ms.
Powell’s and her attorney’s direction, Defendants directed all further contact to, her counsel, Ms.
Daniels and on May 19, 2020, emailed the deposition subpoena to Ms. Daniels. (Ex. 6 & 7.) Ms.
Daniels acknowledged receipt of Defendants notice and subpoena by email the same day. (Ex. 8
“Can this be scheduled after September 15, 2020?”). In response, Defendants reached out to Ms.

                                            Page 2 of 6
Daniels and scheduled a date for Ms. Powell’s deposition. (Ex. 9, 11, 13). Ms. Daniels never
indicated to Defendants that she was objecting to accepting service by email, and, to the
contrary, Ms. Daniels’ response (i.e. scheduling) suggests she was perfectly OK with service by
email. In fact, if there is any question about Ms. Daniels preferred method of communication,
Ms. Daniels was explicit: “I’m trying to say this the nicest way possible, can you please
communicate with me via email only?” (Ms. Daniels’ Email on June 13, 2020 attached hereto as
Ex. 14). See also (Ms. Daniels’ Email on June 1, 2020 attached hereto as Ex. 15)(“Can you
please just email me instead of calling?”). As such, Defendants service of the notice and
subpoena via email was valid. In re MTS Bank, No. 17-21545-MC, 2018 WL 1718685, at *2
(S.D. Fla. Mar. 16, 2018)(Service of Rule 45 subpoena on deponents’ counsel, as opposed to the
deponent himself is proper service); Doe v. Hersemann, 155 F.R.D. 630 (N.D.Ind.1994) (holding
that service of a subpoena via certified mail is sufficient under Rule 45, particularly when
Defendant does not deny actual receipt); Rainey v. Taylor, No. 18-24802-MC, 2019 WL
1922000, at *3 (S.D. Fla. Apr. 30, 2019)(“Rule 45 does not expressly prohibit e-mail service”
and finding service by email proper). Furthermore, Plaintiff has no standing to object to the
method of service on Ms. Daniels. Edelson, P.C. v. Bandas Law Firm, P.C., No. 2:18-MC-980,
2018 WL 6588436, at *2 (S.D. Tex. Dec. 14, 2018)(“A plaintiff cannot challenge a Rule 45
subpoena…to a non-party, the party must have either possession of the materials subpoenaed or
a personal right or privilege with respect to the materials subpoenaed”).

   Accordingly, for all the reasons stated above, since Defendants were first to notice Ms.
Powell’s deposition, Defendants should be granted priority to ask questions at the deposition.

   II.      PLAINTIFF SHOULD ANSWER DEFENDANTS INTERROGATORIES 9, 10,
            14 AND 15

   Defendants issued Interrogatories 9, 10, 14 & 15 as follows:

   •     Is it your contention that Detective Ritz was not entitled to rely upon the statements made
         by Tyeisha Powell during the December 1, 1998 interview or any other statement or
         identification, which inculpated Malcolm Bryant in the homicide of Toni Bullock? If the
         answer to this interrogatory is anything other than an unqualified “no”, state each and
         every fact, and identify all documents, upon which you base your contention. (Int. No.
         9?)
   •     Identify all documents (to include Bates numbers) relating to, and all persons who may
         have personal knowledge of, Plaintiff’s allegation in paragraph 28 of the Complaint that
         Malcolm Bryant was “known” to Detective Ritz. (Int. No. 10).
   •     Identify the complete factual basis for the contention in paragraph 58 that Detective Ritz
         never disclosed a December 29 interview with John Doe’s father to the prosecutor, Mr.
         Bryant’s defense attorney, or Mr. Bryant. (Int. No. 14).
   •     Identify the complete factual basis for the contention in paragraph 72 of the Complaint
         that “Detective Ritz never disclosed the report of this second potential witness named
         Tyeisha, nor her account of the crime which contradicted Ms. Powell’s account to the
         prosecution, Mr. Bryant’s counsel, or Mr. Bryant. None of the 911 call reports was
         disclosed.” (Int. No. 15).


                                             Page 3 of 6
   The above interrogatories seek basic information necessary to properly defend against this
lawsuit. Moreover, answers to these interrogatories will guide the parties in their decision about
which avenues of discovery are necessary.

    Plaintiff alleges that Defendant Ritz suggested Malcolm Bryant as the perpetrator to Ms.
Powell, which, purportedly, caused Ms. Powell to identify Bryant. (Plaintiff’s Complaint at ¶
32, Dkt 1). To show motive for this claim, Plaintiff says, “prior to the investigation of Ms.
Bullock’s murder, Malcolm Bryant was known to Detective Ritz. Detective Ritz knew Mr.
Bryant from a prior, unrelated investigation.” (Id. at ¶ 28). In addition, Plaintiff claims that
Defendant Ritz committed a Brady violation by failing to disclose “a December 29 interview
with John Doe’s father ” (Id. at ¶ 58) and a “report [from a] second potential eyewitness named
Tyeisha.2”

    Ms. Powell is the sole eyewitness who identified Mr. Bryant as the person who grabbed her
and the murder victim, Toni Bullock. Mr. Bryant’s arrest, prosecution and conviction relied
entirely on Ms. Powell’s identification. Defendant Ritz will testify that he reasonably relied on
Ms. Powell’s identification as probable cause in arresting and seeking charges against Mr.
Bryant. Young v. Santos, No. CV GLR-16-1321, 2018 WL 1583557, at *5 (D. Md. Apr. 2,
2018)(“[A]n eyewitness' untainted positive identification of a criminal suspect from a photo
array constitutes sufficient probable cause to arrest that suspect. In fact, even where an
eyewitness later rescinds his identification after the individual is arrested, it is nonetheless
reasonable for an officer to have relied on this identification as the basis for probable cause to
arrest.”) (internal citations omitted).

    Plaintiff’s allegations seek to undermine the reliability of Ms. Powell’s identification for
purposes of probable cause. As such, in order to properly defend against these allegations,
Defendants must know what evidence Plaintiff possesses to attack the reliability of Ms. Powell’s
identification, as requested in interrogatory 9.

    Similarly, interrogatory 10 is needed in order for defendants to assess the basis of the
allegation that Bryant was known to Ritz. As far as defendants can tell, there is not a shred of
evidence to support this allegation. If that’s true, defendants are entitled to know that now so
they may dedicate their limited defense resources to countering other allegations. Plaintiff should
not be permitted to throw random, unsupported allegations against the wall just to force defense
counsel to run around defending a claim that Plaintiff had no intention of proceeding on.

    Finally, interrogatories 14 and 15 ask Plaintiff to identify evidence that Defendant Ritz
purportedly withheld Brady material from an alleged December 29 interview and a report from a
second potential eyewitness named Tyeisha. This is basic information which defendants should
be provided so that they know what claims they are facing. Plaintiff has the benefit of general
notice pleading under Fed. R. Evid. 8(a) but now is the time for the full scope of the allegations

2
  This Tyeisha is allegedly someone distinct from Tyeisha Powell. Plaintiff alleges “at trial, for the first
time, Ms. Powell reported that after she ran from the assailant, she met with a “friend” named Tyeisha
before returning to the scene of the crime.” (Plaintiff’s Complaint at ¶ 71, Dkt 1).



                                                Page 4 of 6
to be disclosed and defended against. It would be fundamentally unfair to permit Plaintiff to hold
back the basis of the allegations being asserted just to spring them on defendants in the context
of a jury instruction or closing argument. The purpose of discovery is to permit such matters to
be fully vetted and avoid the old notion of trial by ambush.

     Plaintiff objects to answering these interrogatories claiming they are premature. Plaintiff
cites to Taggart v Damon Motor Coach, 2007 WL 152101, at *8 (N.D.W. Va. Jan. 17, 2007) to
support his position that contention interrogatories need not be answered at this stage of the
litigation. (Plaintiff’s Responses and Objections to Defendant Ritz’s First Set of Interrogatories
attached hereto as Ex. 16). Plaintiff ignores, however, that the court in Taggart noted that
contention interrogatories are permitted by the Federal Rules and “are beneficial in that they can
help pin down an opponent’s legal theories in a case as well as the primary facts supporting
them.” Id. at *7 (quoting Jayne H. Lee, Inc. v. Flagstaff Indus. Corp., 173 F.R.D. 651, 652 (D.
Md. 1997) (internal quotations omitted)). Significantly, Taggart cites In re Convergent
Technologies Securities Litigation, 108 F.R.D. 328 (1985), which provides an extensive
“framework for handling contention interrogatories that are served before substantial discovery
has been completed[.]” Id. at 332. The In re Convergent court noted that “a party who wants
early answers to contention interrogatories must hand-craft a limited set of questions . . . show
that there is good reason to believe that answers to its well-tailored questions will contribute
meaningfully to clarifying issues in the case [and/or] narrow the scope of the dispute[.]” Id. at
338. Applying that analysis, the Taggart court noted that an interrogatory which asks for a
party’s legal theories “and the facts that support those theories,” should be answered. Taggart,
2007 WL 152101, at *8. In Rusty Jones, Inc. v. Beatrice Co. the court rejected a similar
objection by a plaintiff who claimed a defendant’s contention interrogatories were premature.
The Court said:

       Rusty Jones maintains that it has not yet gathered enough information through
       discovery to adequately answer the interrogatories. However, several months
       before filing the case, Rusty Jones had access to thousands of pages of Beatrice's
       documents because Beatrice had produced the documents in response to a request
       by Rusty Jones when Rusty Jones filed for bankruptcy. Moreover, Beatrice has
       already answered Rusty Jones' interrogatories and document production requests.
       Also, Rusty Jones certainly investigated the case before filing their complaint in
       order to have some factual basis upon which to base its allegations, in compliance
       with Fed.R.Civ.P. 11. Therefore, the court finds Rusty Jones does have sufficient
       information with which to answer Beatrice's contention interrogatories.

       No. 89 C 7381, 1990 WL 139145, at *1–2 (N.D. Ill. Sept. 14, 1990).

    Plaintiff’s case is akin to Rusty Jones, Inc. The facts and evidence to attack the reliability of
Ms. Powell’s identification should be well known by now, as it serves as the basis for his
malicious prosecution claim. Plaintiff has been fighting murder charges since 1998. Plaintiff
has amassed so much material that he alone produced over 8000 documents and a 17-page
single-spaced privilege log in this case. Plaintiff, no doubt, investigated this matter over many
years and should be equipped to answer these basic questions about the facts supporting critical
allegations. In fact, without ready answers to these interrogatories, Plaintiff arguably would not

                                             Page 5 of 6
have a good faith basis to even file the instant lawsuit. Accordingly, the Court should order
Plaintiff answer interrogatories 9, 10, 14 and 15.


                                                   Sincerely,

                                                   /s/ Avi T. Kamionski
                                                   Avi T. Kamionski, Bar No. 20703
                                                   Shneur Nathan, Bar No. 20707
                                                   Theresa Concepcion, Bar No. 21143
                                                   Matthew J. Mc Carter, Bar No. 21032
                                                   NATHAN & KAMIONSKI LLP
                                                   201 N. Charles St., Suite 1202
                                                   Baltimore, MD 21202
                                                   P: (312)612-1928
                                                   akamionski@nklawllp.com

                                                   Attorneys for Defendants William Ritz and
                                                   Barry Verger




                                          Page 6 of 6
